ON MOTION FOR REHEARING
PER CURIAM.
On motion for rehearing, the Department seeks clarification as to whether it must hold a formal hearing under § 120.57(1), rather than an informal proceeding under § 120.57(2).
The only question of fact on the record before us is whether the requirement of Rule 10D-41.25 F.A.C., that the applicant take a U.S. Public Health Service approved proficiency exam, is obsolete because the exam is no longer given. If this issue can be resolved by agreement, then a § 120.-57(2) proceeding is appropriate to determine what rule amendment or rule making is required. If the factual issue cannot be resolved, however, a § 120.57(1) proceeding is required. In either event, the Department shall make specific findings supporting its action.
McCORD, BOOTH and SHAW, JJ., con-